Name: 79/591/EEC: Council Decision of 25 June 1979 altering the quotas for imports into Italy and the United Kingdom of certain products originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-04

 Avis juridique important|31979D059179/591/EEC: Council Decision of 25 June 1979 altering the quotas for imports into Italy and the United Kingdom of certain products originating in Romania Official Journal L 166 , 04/07/1979 P. 0020 - 0020****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 25 JUNE 1979 ALTERING THE QUOTAS FOR IMPORTS INTO ITALY AND THE UNITED KINGDOM OF CERTAIN PRODUCTS ORIGINATING IN ROMANIA ( 79/591/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ITALY AND THE UNITED KINGDOM , PURSUANT TO ARTICLE 3 OF DECISION 75/210/EEC , HAVE REQUESTED THAT AMENDMENTS BE MADE TO THE UNILATERAL IMPORT ARRANGEMENTS APPLIED TO ROMANIA AND LAID DOWN IN COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 AMENDING THE UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 2 ); WHEREAS THE AMENDMENTS REQUESTED BY ITALY AND THE UNITED KINGDOM WILL NOT GIVE RISE TO ANY PARTICULAR ECONOMIC PROBLEMS ; WHEREAS THE MEASURES DESIRED BY THOSE MEMBER STATES SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . ITALY SHALL , BY WAY OF EXCEPTION , OPEN FOR 1979 AN IMPORT QUOTA OF LIT 500 MILLION IN RESPECT OF ROMANIA FOR KRAFT PAPER FOR LARGE-CAPACITY SACKS AND/OR SEMI-CHEMICAL FLUTING PAPER FALLING WITHIN HEADING NO EX 48.01 OF THE COMMON CUSTOMS TARIFF . 2 . THE AMOUNT ' POUND ST . 250 000 ' IN RESPECT OF QUOTA NO 9 ' TRANSISTORIZED RADIO AND TELEVISION BROADCAST RECEIVERS AND RADIOGRAMS ' SET OUT IN ANNEX VIII ( F ) TO COUNCIL DECISION 79/252/EEC IS REPLACED BY ' 7 000 UNITS ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC AND TO THE UNITED KINGDOM . DONE AT LUXEMBOURG , 25 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . LE THEULE